Citation Nr: 1455278	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-08 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a lung disorder. 

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for an upper back disorder.  

7.  Entitlement to service connection for dermatitis, claimed as a skin condition of the right leg.  

8.  Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In April 2010, the RO denied entitlement to service connection for PTSD, an acquired psychiatric disorder to include depression and anxiety, dermatitis claimed as a skin condition of the right leg, bilateral hearing loss, tinnitus, a lung disorder, a low back disorder, and an upper back disorder.  The Veteran disagreed with the decision.  In September 2010, the RO granted entitlement to service connection for tinnitus and that issue was resolved.  The Veteran perfected an appeal of the remaining issues.  

In May 2012, the RO denied service connection for obstructive sleep apnea.  The Veteran disagreed with the decision and also perfected an appeal of that issue.  

The issues of entitlement to service connection for PTSD, an acquired psychiatric disorder to include depression and anxiety, a lung disorder, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

In correspondence received in July 2012, prior to the promulgation of a decision in the appeal, the representative indicated that the Veteran wished to withdraw the issues of entitlement to service connection for bilateral hearing loss, an upper back disorder, a lower back disorder, and for a skin condition/dermatitis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for an upper back disorder have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for a lower back disorder have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for dermatitis, claimed as a skin condition, have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  

In a July 2012 statement, the representative indicated that the Veteran wished to withdraw his appeal regarding claims of entitlement to service connection for bilateral hearing loss, an upper back disorder, a lower back disorder, and for a skin disorder/dermatitis.  

On review, the Veteran has withdrawn the appeal as to the referenced issues and hence, there remain no allegations of errors of fact or law for appellate consideration as concerns those issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.  


ORDER

The appeal as to the claim of entitlement to service connection for bilateral hearing loss is dismissed.  

The appeal as to the claim of entitlement to service connection for an upper back disorder is dismissed.

The appeal as to the claim of entitlement to service connection for a lower back disorder is dismissed.  

The appeal as to the claim of entitlement to service connection for dermatitis, claimed as a skin condition of the right leg, is dismissed.  



REMAND

In December 2011, the RO notified the Veteran that his appeal was being certified to the Board.  In May 2014, the RO notified the Veteran that his second appeal was being certified to the Board.  In July 2014, the Veteran requested a videoconference hearing.  The requested hearing has not been scheduled and thus, a remand is warranted as to the remaining issues.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the appropriate RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


